Citation Nr: 1034073	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-14 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to a compensable disability rating for tinea 
cruris.

2.  Entitlement to a disability rating in excess of 40 percent 
for degenerative disc disease of the thoracic spine.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disorder(s). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the RO in Augusta, 
Maine.  The appellant's claims file has since been transferred to 
the RO in Detroit, Michigan.

The Board remanded this case in August 2009 for additional 
development.  It returns now for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Unfortunately, the Board must remand this case a second time.

The Board must remand the tinea cruris claim for an adequate VA 
examination.  The Board is obligated by law to ensure that the RO 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In August 2009, the Board remanded the tinea 
cruris claim for provision of a VA examination.  The appellant 
was seen for that VA examination in September 2009.  On physical 
examination, the appellant had hyperpigmented macules on the 
scalp, without scale or erythema.  The percent of total body area 
affected was listed as less than 5%.  The examiner indicated that 
the percent of exposed areas affected was none.  The Board notes 
that the exposed body area includes the head, face and neck, as 
is noted on the examination form.  If the appellant had 
hyperpigmented macules on the scalp, a finding that no exposed 
body area is affected is not possible.  The Board remands for an 
adequate examination.  Id.  

In August 2009, the Board remanded the appellant's claims for 
increased ratings for additional development.  At that time, the 
Board referred the issue of a total disability rating for 
compensation based on individual unemployability (TDIU).  The 
appellant had, on more than one occasion, claimed that he was 
unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001) (once a veteran submits evidence of medical 
disability and additionally submits evidence of unemployability, 
VA must consider total rating for compensation based upon 
individual unemployability).  The U.S. Court of Appeals for 
Veterans Claims (Court) recently held that a request for TDIU is 
not a separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability or disabilities, 
either as part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based has already 
been found to be service connected, as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 
(2009).  If the claimant or the record reasonably raises the 
question of whether the claimant is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability as a result of that 
disability is warranted.  Id., at 455.  The appellant submitted a 
March 2006 statement that his back made him unemployable.  While 
on remand, the Appeals Management Center referred the TDIU issue 
to the RO for initial consideration, rather than addressing TDIU 
as an alternative theory of the thoracic spine disability rating 
claim.  Therefore, on remand, the RO's readjudication of the 
appellant's claim for a rating in excess of 40 percent for 
degenerative disc disease of the thoracic spine should include 
the issue of TDIU.

Since TDIU is now part of the issues on appeal per Rice, VA must 
comply with the duties to notify and assist the Veteran with 
respect to this claim.  The RO will need to provide the Veteran 
proper notification of how to substantiate this portion of his 
claim.  The claims file shows that the Veteran received 
disability retirement benefits from the Office of Personnel 
Management (OPM) in 2000.  Records within the government's 
custody must be obtained and associated with the claims file.  
Finally, although the October 2009 VA spine examiner provided an 
opinion that the Veteran's back disorder does not affect his 
employment, an additional examination and opinion should be 
obtained if the records from OPM indicate that disability 
retirement was based, in any part, on the Veteran's back 
disorder.

Since the claims folder is being returned it should be updated to 
include any VA treatment records compiled since October 2009.  
See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any VA 
medical treatment records pertaining to 
treatment of the Veteran for his service-
connected back and skin disabilities from 
October 2009 to the present from the Detroit 
medical center.  If no such records exist, 
that fact should be noted in the claims 
folder.

2.  Request the decision and all underlying 
medical records from the Office of Personnel 
Management regarding the award of disability 
retirement benefits to the Veteran in 2000.

3.  Send a letter to the Veteran pursuant to 
VA's duty to notify, informing him how to 
substantiate the TDIU claim and of the duties 
he and VA share in developing evidence 
relevant to such a claim. 

4.  The RO/AMC should make arrangements with 
the appropriate VA medical facility for the 
appellant to be afforded a VA dermatological 
examination in order to ascertain the current 
nature and extent of the appellant's service-
connected skin disability.  The report must 
also include a discussion as to the extent to 
which the appellant's disability affects his 
employability.  The claims folder must be 
made available to the examiner for review, 
and the examiner must indicate whether such a 
review was performed.

5.  If records obtained from OPM show the 
Veteran was awarded disability retirement 
benefits due, in any part, to his back 
disorder, then schedule him for a VA 
examination  in order to ascertain the 
current nature and extent of the Veteran's 
service-connected back disability.  The 
report must include a discussion as to the 
extent to which this disability affects his 
employability.  The claims folder must be 
made available to the examiner for review, 
and the examiner must indicate whether such a 
review was performed.

6.  After undertaking any other development 
deemed appropriate, the AOJ should re-
adjudicate claim for a compensable rating for 
tinea cruris and the claim for a rating in 
excess of 40 percent for degenerative disc 
disease of the thoracic spine, to include 
entitlement to TDIU, in light of all 
information or evidence received.  If the 
benefits sought are not granted, the 
appellant and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


